Exhibit 10.1

 

 

 

 

 

TRANSFER AND SALE AGREEMENT

 

 

by and between

 

 

HARLEY-DAVIDSON CREDIT CORP.,

as Seller

 

 

and

 

 

HARLEY-DAVIDSON CUSTOMER FUNDING CORP.,

as Purchaser

 

 

Dated as of June 1, 2019

 

 

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

ARTICLE I DEFINITION

1

 

 

SECTION 1.01.

GENERAL

1

 

 

ARTICLE II TRANSFER OF CONTRACTS; ASSIGNMENT OF AGREEMENT

1

 

 

 

SECTION 2.01.

CLOSING

1

SECTION 2.02.

CONDITIONS TO THE CLOSING

2

SECTION 2.03.

ASSIGNMENT OF AGREEMENT

3

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

3

 

 

 

SECTION 3.01.

REPRESENTATIONS AND WARRANTIES REGARDING SELLER

4

SECTION 3.02.

REPRESENTATIONS AND WARRANTIES REGARDING EACH CONTRACT

5

SECTION 3.03.

REPRESENTATIONS AND WARRANTIES REGARDING THE CONTRACTS IN THE AGGREGATE

8

SECTION 3.04.

REPRESENTATIONS AND WARRANTIES REGARDING THE CONTRACT FILES

9

 

 

ARTICLE IV PERFECTION OF TRANSFER AND PROTECTION OF SECURITY INTERESTS

9

 

 

 

SECTION 4.01.

CUSTODY OF CONTRACTS

9

SECTION 4.02.

FILING

9

SECTION 4.03.

NAME CHANGE OR RELOCATION

9

SECTION 4.04.

COSTS AND EXPENSES

10

SECTION 4.05

SALE TREATMENT

10

SECTION 4.06

SEPARATENESS FROM TRUST DEPOSITOR

10

 

 

ARTICLE V REMEDIES UPON MISREPRESENTATION

10

 

 

 

SECTION 5.01.

REPURCHASES OF CONTRACTS FOR BREACH OF REPRESENTATIONS AND WARRANTIES

10

 

 

ARTICLE VI INDEMNITIES

11

 

 

 

SECTION 6.01.

SELLER INDEMNIFICATION

11

SECTION 6.02.

LIABILITIES TO OBLIGORS

11

SECTION 6.03.

TAX INDEMNIFICATION

11

SECTION 6.04.

OPERATION OF INDEMNITIES

12

 

 

ARTICLE VII MISCELLANEOUS

12

 

 

 

SECTION 7.01.

PROHIBITED TRANSACTIONS WITH RESPECT TO THE TRUST

12

SECTION 7.02.

MERGER OR CONSOLIDATION

12

SECTION 7.03.

TERMINATION

12

SECTION 7.04.

ASSIGNMENT OR DELEGATION BY SELLER

12

SECTION 7.05.

AMENDMENT

13

SECTION 7.06.

NOTICES

13

SECTION 7.07.

MERGER AND INTEGRATION

14

SECTION 7.08.

HEADINGS

14

SECTION 7.09.

GOVERNING LAW

14

SECTION 7.10.

NO BANKRUPTCY PETITION

14

 

 

 

EXHIBITS

 

 

 

 

Exhibit A

Form of Assignment

 

Exhibit B

Form of Officer’s Certificate

 

 

- i -

--------------------------------------------------------------------------------



 

THIS TRANSFER AND SALE AGREEMENT, dated as of June 1, 2019 (this “Agreement”),
is made by and between Harley-Davidson Credit Corp., a Nevada corporation, as
seller hereunder (together with its successors and assigns “Harley-Davidson
Credit” or “Seller”), and Harley-Davidson Customer Funding Corp., a Nevada
corporation and wholly-owned subsidiary of Seller (together with its successors
and assigns “Trust Depositor”), as purchaser hereunder.

 

WHEREAS, in the regular course of its business, Seller purchases and services
motorcycle promissory notes and security agreements from Eaglemark Savings Bank,
which contracts provide for installment payment obligations by or on behalf of
the retailer’s customer/purchaser and grants a security interest in the related
motorcycle in order to secure such obligations;

 

WHEREAS, Seller and Trust Depositor wish to set forth the terms and conditions
pursuant to which Trust Depositor will acquire the “Contract Assets,” as
hereinafter defined; and

 

WHEREAS, Trust Depositor intends concurrently with its purchase of the Contract
Assets hereunder to convey all right, title and interest in such Contract Assets
to Harley-Davidson Motorcycle Trust 2019-A (the “Trust”) pursuant to the Sale
and Servicing Agreement dated as of June 1, 2019 by and among Trust Depositor,
Harley-Davidson Credit, as Servicer, the Trust, and The Bank of New York Mellon
Trust Company, N.A., as Indenture Trustee (as amended, supplemented or otherwise
modified from time to time, the “Sale and Servicing Agreement”), executed
concurrently herewith;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, Seller and Trust Depositor agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01.    General.  Unless otherwise defined in this Agreement,
capitalized terms used herein (including in the preamble above) shall have the
meanings assigned to them in the Sale and Servicing Agreement.

 

ARTICLE II

 

TRANSFER OF CONTRACTS; ASSIGNMENT OF AGREEMENT

 

Section 2.01.    Closing.  Subject to and upon the terms and conditions set
forth in this Agreement, Seller hereby sells, transfers, assigns, sets over and
otherwise conveys to Trust Depositor, in consideration of Trust Depositor’s
payment of a purchase price in cash of $580,182,692.19 (less fees and expenses
in connection with the offering and sale of the Notes and certain deposits to
the Reserve Fund on the Closing Date) and the Trust’s issuance of the
Certificate to the Trust Depositor, (i) all the right, title and interest of
Seller in and to the Contracts listed on the List of Contracts delivered on the
Closing Date (including, without limitation, all security interests created
thereunder), (ii) all rights of the Seller to payments which are collected
pursuant thereto after the Cutoff Date, including any liquidation proceeds
therefrom, (iii) all rights of Seller under any theft, physical damage, credit
life, disability or other individual insurance policy (and rights under a
“forced placed” policy, if any), any debt insurance policy or any debt
cancellation agreement relating to any such Contract, an Obligor or a Motorcycle
securing such Contract, (iv) all security interests in each such Motorcycle,
(v) all documents contained in the related Contract Files, (vi) all rights of
Seller in the Lockbox, Lockbox Account and related Lockbox

 

--------------------------------------------------------------------------------



 

Agreement to the extent they relate to the Contracts (but excluding payments
received on or before the Cutoff Date), (vii) all rights of Seller to rebates of
premiums and other amounts relating to insurance policies, debt cancellation
agreements, extended service contracts or other repair and protection agreements
and other items financed under such Contracts and (viii) all proceeds and
products of the foregoing (items (i) - (viii) being collectively referred to
herein as the “Contract Assets”).  Although Seller and Trust Depositor agree
that any such transfer is intended to be a sale of ownership in the Contract
Assets, rather than the mere granting of a security interest to secure a
borrowing, in the event such transfer is deemed to be of a mere security
interest to secure indebtedness, Seller shall be deemed to have granted Trust
Depositor a perfected first priority security interest in such Contract Assets
and this Agreement shall constitute a security agreement under applicable law. 
If such transfer is deemed to be the mere granting of a security interest to
secure a borrowing, Trust Depositor may, to secure Trust Depositor’s own
borrowing under the Sale and Servicing Agreement (to the extent that the
transfer of the Contract Assets thereunder is deemed to be a mere granting of a
security interest to secure a borrowing) repledge and reassign (i) all or a
portion of the Contract Assets pledged to Trust Depositor and not released from
the security interest of this Agreement at the time of such pledge and
assignment, and (ii) all proceeds thereof.  Such repledge and reassignment may
be made by Trust Depositor with or without a repledge and reassignment by Trust
Depositor of its rights under this Agreement, and without further notice to or
acknowledgment from Seller.  Seller waives, to the extent permitted by
applicable law, all claims, causes of action and remedies, whether legal or
equitable (including any right of setoff), against Trust Depositor or any
assignee of Trust Depositor relating to such action by Trust Depositor in
connection with the transactions contemplated by the Sale and Servicing
Agreement.  To the extent the cash purchase price for the Contract Assets sold
by the Seller to the Trust Depositor is less than the Pool Balance as of the
Cutoff Date, the difference shall be deemed to be a capital contribution by the
Seller to the Trust Depositor.

 

Section 2.02.    Conditions to the Closing.  On or before the Closing Date,
Seller shall deliver or cause to be delivered to Trust Depositor each of the
documents, certificates and other items as follows:

 

(a)        The List of Contracts, certified by the Chairman of the Board,
President or any Vice President of Seller together with an Assignment
substantially in the form attached as Exhibit A hereto.

 

(b)        A certificate of an officer of Seller substantially in the form of
Exhibit B hereto.

 

(c)        An opinion of counsel for Seller substantially in form and substance
reasonably satisfactory to the Underwriters (and including as an addressee
thereof each Rating Agency).

 

(d)        A letter or letters from Ernst & Young LLP, or another nationally
recognized accounting firm, addressed to Seller, Trust Depositor and the
Underwriters and stating that such firm has reviewed a sample of the Contracts
and performed specific procedures for such sample with respect to certain
contract terms and identifying those Contracts which do not so conform.

 

(e)        Copies of resolutions of the Board of Directors of Seller or of the
Executive Committee of the Board of Directors of Seller approving the execution,
delivery and performance of this Agreement and the transactions contemplated
hereunder, certified in each case by the Secretary or an Assistant Secretary of
Seller.

 

- 2 -

--------------------------------------------------------------------------------



 

(f)        Officially certified recent evidence of due incorporation and good
standing of Seller under the laws of Nevada.

 

(g)        A UCC financing statement naming Seller as debtor, naming Trust
Depositor and the Trust as assignor secured parties, naming the Indenture
Trustee as secured party and identifying the Contract Assets as collateral, in
proper form for filing with the appropriate office in Nevada; a UCC financing
statement naming Trust Depositor as debtor, naming the Trust as assignor secured
party, naming the Indenture Trustee as secured party and identifying the Trust
Corpus as collateral, in proper form for filing with the appropriate office in
Nevada; and a UCC financing statement naming the Trust as debtor, naming the
Indenture Trustee, as secured party and identifying the Collateral as
collateral, in proper form for filing with the appropriate office in Delaware.

 

(h)        An Officer’s Certificate from Seller certifying that the Seller, on
or prior to the Closing Date, has indicated in its computer files, in accordance
with its customary standards, policies and procedures, that the Contracts have
been conveyed to the Trust Depositor pursuant to this Agreement.

 

(i)         The documents, certificates and other items described in
Section 2.02 of the Sale and Servicing Agreement, to the extent not already
described above.

 

Section 2.03.    Assignment of Agreement.  Trust Depositor has the right to
assign its interest under this Agreement to the Trust as may be required to
effect the purposes of the Sale and Servicing Agreement, without further notice
to, or consent of, Seller, and the Trust shall succeed to such of the rights of
Trust Depositor hereunder as shall be so assigned.  Seller acknowledges that
(i) pursuant to the Sale and Servicing Agreement, Trust Depositor will assign
all of its right, title and interest in and to the Contract Assets and its right
to exercise the remedies created by Section 5.01 hereof for breaches of
representations and warranties of Seller contained in Sections 3.01, 3.02, 3.03
and 3.04 hereof to the Trust and (ii) pursuant to the Indenture, the Trust shall
assign such rights to the Indenture Trustee for the benefit of the Noteholders. 
Seller agrees that, upon such assignments to the Trust and the Indenture
Trustee, such representations and warranties will run to and be for the benefit
of the Trust and the Indenture Trustee and the Trust and the Indenture Trustee
may enforce directly, without joinder of Trust Depositor, the obligations of
Seller set forth herein.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Seller makes the following representations and warranties, on which Trust
Depositor will rely in purchasing the Contract Assets on the Closing Date and
concurrently reconveying the same to the Trust, and on which the Trust, the
Indenture Trustee and the Noteholders will rely under the Sale and Servicing
Agreement and the Indenture.  Such representations speak as of the execution and
delivery of this Agreement and as of the Closing Date, but shall survive the
sale, transfer and assignment of the Contracts to the Trust and the pledge of
the Contracts to the Indenture Trustee.  The repurchase obligation of Seller set
forth in Section 5.01 below and in Section 7.08 of the Sale and Servicing
Agreement constitutes the sole remedy available for a breach of a representation
or warranty of Seller set forth in Sections 3.02, 3.03 or 3.04 of this
Agreement.

 

- 3 -

--------------------------------------------------------------------------------



 

Section 3.01.    Representations and Warranties Regarding Seller.  Seller
represents and warrants, as of the execution and delivery of this Agreement and
as of the Closing Date, that:

 

(a)        Organization and Good Standing.  Seller is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and has the corporate power to own its assets
and to transact the business in which it is currently engaged.  Seller is duly
qualified to do business as a foreign corporation and is in good standing in
each jurisdiction in which the character of the business transacted by it or
properties owned or leased by it requires such qualification and in which the
failure so to qualify would have a material adverse effect on the business,
properties, assets, or condition (financial or otherwise) of Seller or Trust
Depositor.

 

(b)        Authorization; Binding Obligation.  Seller has the power and
authority to make, execute, deliver and perform this Agreement and the other
Transaction Documents to which the Seller is a party and all of the transactions
contemplated under this Agreement and the other Transaction Documents to which
the Seller is a party, and has taken all necessary corporate action to authorize
the execution, delivery and performance of this Agreement and the other
Transaction Documents to which the Seller is a party.  This Agreement and the
other Transaction Documents to which the Seller is a party constitute the legal,
valid and binding obligations of Seller enforceable in accordance with their
terms, except as enforcement of such terms may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally and by the availability of equitable remedies.

 

(c)        No Consent Required.  Seller is not required to obtain the consent of
any other party or any consent, license, approval or authorization from, or
registration or declaration with, any governmental authority, bureau or agency
in connection with the execution, delivery, performance, validity or
enforceability of this Agreement and the other Transaction Documents to which
the Seller is a party.

 

(d)        No Violations.  Seller’s execution, delivery and performance of this
Agreement and the other Transaction Documents to which the Seller is a party
will not violate any provision of any existing law or regulation or any order or
decree of any court or the Articles of Incorporation or Bylaws of Seller, or
constitute a material breach of any mortgage, indenture, contract or other
agreement to which Seller is a party or by which Seller or any of Seller’s
properties may be bound.

 

(e)        Litigation.  No litigation or administrative proceeding of or before
any court, tribunal or governmental body is currently pending, or to the
knowledge of Seller threatened, against Seller or any of its properties or with
respect to this Agreement or any other Transaction Document to which the Seller
is a party which, if adversely determined, would in the opinion of Seller have a
material adverse effect on the business, properties, assets or condition
(financial or other) of Seller or the transactions contemplated by this
Agreement or any other Transaction Document to which the Seller is a party.

 

(f)        State of Incorporation; Name; No Changes.  Seller’s state of
incorporation is the State of Nevada.  Seller’s exact legal name is as set forth
in the first paragraph of this Agreement.  Seller has not changed its name
whether by amendment of its Articles of Incorporation, by

 

- 4 -

--------------------------------------------------------------------------------



 

reorganization or otherwise, and has not changed its state of incorporation,
within the four months preceding the Closing Date.

 

(g)        Solvency.  The Seller, after giving effect to the conveyances made by
it hereunder, is Solvent.

 

Section 3.02.    Representations and Warranties Regarding Each Contract.  Seller
represents and warrants as to each Contract as of the execution and delivery of
this Agreement and as of the Closing Date, that:

 

(a)        Payments.  Except for a payment that is not more than 29 days
delinquent as of the Cutoff Date, no payment default exists on the Contract.

 

(b)        No Waivers.  As of the Cutoff Date, no material term of the Contract
has been affirmatively amended or modified, except amendments and modifications
indicated in the Seller’s servicing system or in the Contract File.

 

(c)        Binding Obligation.  The Contract is in a form that includes rights
and remedies allowing the holder to enforce the obligation and realize on the
Motorcycle and represents the legal, valid and binding payment obligation of the
Obligor, enforceable in all material respects by the Holder of the Contract,
except as may be limited by bankruptcy, insolvency, reorganization or other laws
relating to the enforcement of creditors’ rights or by general equitable
principles and consumer protection laws.

 

(d)        No Defenses.  As of the Cutoff Date, no right of rescission, setoff,
counterclaim or defense asserted or threatened with respect to such Contract was
indicated in the Seller’s servicing system or related Contract File.

 

(e)        Insurance.  The terms of the Contract require that for the term of
such Contract the Motorcycle securing such Contract will be covered by physical
damage insurance.

 

(f)        Origination.  The Contract (i) was originated by Eaglemark Savings
Bank in the regular course of its business, (ii) was fully and properly executed
by the parties thereto, and (iii) has been purchased by Seller in the regular
course of its business.

 

(g)        Compliance with Law.  At the time it was originated, the Contract
complied in all material respects with all requirements of law in effect at the
time.

 

(h)        Contract in Force.  As of the Cutoff Date, the Seller’s servicing
system indicates that the Contract was not satisfied or subordinated in whole or
in part or rescinded, and the related Motorcycle securing the Contract has not
been released from the lien of the Contract in whole or in part.

 

(i)         Valid Security Interest.  The Contract has created or shall create a
valid, binding and enforceable first priority security interest in favor of the
Seller in the Motorcycle, except as to priority for any Permitted Liens, which
security interest is assignable by the Seller to the Purchaser.

 

- 5 -

--------------------------------------------------------------------------------



 

(j)         No Defaults.  As of the Cutoff Date, no default, breach, violation
or event permitting acceleration was reported in the Seller’s servicing system
with respect to any Contract.  Seller has not waived any such default, breach,
violation or event permitting acceleration.  As of the Cutoff Date, no
Motorcycle was in repossession.

 

(k)        Installments.  The Contract has a fixed Contract Rate and provides
for monthly payments of principal and interest which, if timely made, would
fully amortize the loan on a simple-interest basis over its term.

 

(l)         Owner of Record.  The Seller is identified as the “owner of record”
on all electronic chattel paper relating to the Contract, and the Seller has
“control,” as defined in Section 9-105 of the UCC, of all electronic chattel
paper relating to the Contract. The Contract does not have any marks or
notations indicating that it has been pledged, assigned or otherwise conveyed by
the Seller to any Person other than the Purchaser.

 

(m)       Good Title.  Immediately before the sale and assignment under this
Agreement, the Seller has good and marketable title to the Contract free and
clear of any encumbrance, or lien, except for any Permitted Liens, and,
immediately upon the transfer of the Contract by the Seller, the Trust Depositor
shall have good and marketable title to the Contract free and clear of any
encumbrance or lien, except for any Permitted Liens, and, immediately upon the
transfer of the Contract by the Trust Depositor, the Trust shall have good and
marketable title to the Contract free and clear of any encumbrance, equity,
loan, pledge, charge, claim or security interest, other than the liens created
by the Indenture and any Permitted Liens.

 

(n)        No Government Obligors.  The Obligor is not the United States
government or an agency, authority, instrumentality or other political
subdivision of the United States government.

 

(o)        Obligor Bankruptcy.  At the Cutoff Date, the Obligor was not the
subject of a bankruptcy proceeding, according to the records in Seller’s
servicing system.

 

(p)        Chattel Paper; One Original.  The Contract is either “tangible
chattel paper” or “electronic chattel paper”.  The Contract is evidenced by
either (i) one executed tangible record constituting or forming a part of the
Contract that is “tangible chattel paper”, or (ii) a single “authoritative copy”
of the electronic record constituting or forming a part of the Contract that is
“electronic chattel paper”. Terms in quotation marks have the meaning assigned
to them in the applicable UCC.

 

(q)        Selection Criteria.  The Contract is secured by a new or used
Motorcycle.  No Contract has a Contract Rate less than 0.990%.  The Contract
amortizes the amount financed over an original term no greater than 84 months
(excluding periods of deferral of first payment).  The Contract has a Principal
Balance of at least $500.00 as of the Cutoff Date.

 

Section 3.03.    Representations and Warranties Regarding the Contracts in the
Aggregate.  Seller represents and warrants, as of the execution and delivery of
this Agreement and as of the Closing Date, that:

 

(a)        Amounts.  The Pool Balance as of the Cutoff Date equals or exceeds
the aggregate principal amount of the Notes on the Closing Date.

 

- 6 -

--------------------------------------------------------------------------------



 

(b)        Characteristics.  The Contracts have the following characteristics:
(i) all the Contracts are secured by Motorcycles; (ii) no Contract has a
remaining maturity of more than 82 months; and (iii) the final scheduled payment
on the Contract with the latest maturity is due no later than April 7, 2026. 
Approximately 69.85% of the Pool Balance as of the Cutoff Date is attributable
to loans for purchases of new Motorcycles and approximately 30.15% is
attributable to loans for purchases of used Motorcycles.  No Contract was
originated after the Cutoff Date.  No Contract has a Contract Rate less than
0.990% or greater than or equal to 11.000%.

 

(c)        Marking Records.  As of the Closing Date, Seller has caused the
Computer File relating to the Contracts sold hereunder and concurrently
reconveyed by Trust Depositor to the Trust and pledged by the Trust to the
Indenture Trustee to be clearly and unambiguously marked to indicate that such
Contracts constitute part of the Trust Corpus, are owned by the Trust and
constitute security for the Notes.

 

(d)        No Adverse Selection.  No selection procedures adverse to Noteholders
have been employed in selecting the Contracts.

 

(e)        True Sale.  The transactions contemplated by this Agreement and the
Sale and Servicing Agreement constitute valid sales, transfers and assignments
from Seller to Trust Depositor and from Trust Depositor to the Trust of all of
Seller’s right, title and interest in the Contract Assets as of the Closing
Date.

 

(f)        All Filings Made.  All filings (including, without limitation, UCC
filings) required to be made by any Person and actions required to be taken or
performed by any Person in any jurisdiction to give the Indenture Trustee a
first priority perfected security interest (subject only to the liens created by
the Indenture and Permitted Liens) in the Contracts, the proceeds thereof and
the rest of the Collateral have been made, taken or performed.  All financing
statements filed or to be filed against the Seller in favor of the Purchaser in
connection herewith describing the Contracts contain a statement to the
following effect: “A purchase of or security interest in any collateral
described in this financing statement, except as permitted in the Transfer and
Sale Agreement or the Sale and Servicing Agreement, will violate the rights of
the Secured Party.”

 

(g)        List of Contracts.  The information set forth in the List of
Contracts is true, complete and correct in all material respects as of the
Cutoff Date.

 

(h)        Lockbox Bank.  All Obligors have been instructed to make payments to
a Lockbox Account (either directly by remitting payments to a Lockbox, or
indirectly by making payments through direct debit, the telephone or the
internet to an account of the Servicer which payments will be subsequently
transferred from such account to one or more Lockbox Banks), and no person
claiming through or under Seller has any claim or interest in a Lockbox Account
other than the related Lockbox Bank; provided, however, that other Persons may
have an interest in certain other collections therein not related to the
Contracts.

 

Section 3.04.    Representations and Warranties Regarding the Contract Files. 
Seller represents and warrants, as of the execution and delivery of this
Agreement and as of the Closing Date, that:

 

(a)        Possession.  Immediately prior to the Closing Date, the Servicer or
its custodian will have possession of each original Contract and the related
complete Contract File.  Each of

 

- 7 -

--------------------------------------------------------------------------------



 

such documents which is required to be signed by the Obligor has been signed by
the Obligor in the appropriate spaces.  All blanks on any form have been
properly filled in and each form has otherwise been correctly prepared.  The
complete Contract File for each Contract currently is in the possession of the
Servicer or its custodian.

 

(b)        Bulk Transfer Laws.  The transfer, assignment and conveyance of the
Contracts and the Contract Files by Seller pursuant to this Agreement and by
Trust Depositor pursuant to the Sale and Servicing Agreement is not subject to
the bulk transfer or any similar statutory provisions in effect in any
applicable jurisdiction.

 

ARTICLE IV

 

PERFECTION OF TRANSFER AND PROTECTION OF SECURITY INTERESTS

 

Section 4.01.    Custody of Contracts.  The contents of each Contract File shall
be held by the Servicer, or its custodian, for the benefit of the Trust as the
owner thereof in accordance with the Sale and Servicing Agreement.

 

Section 4.02.    Filing.  On or prior to the Closing Date, Seller shall cause
the UCC financing statements referred to in Section 2.02(g) hereof and in
Section 2.02(g) of the Sale and Servicing Agreement to be filed and from time to
time Seller shall take and cause to be taken such actions and execute such
documents as are necessary or desirable or as Trust Depositor or the Trust may
reasonably request to perfect and protect the Trust Depositor’s and the Trust’s
ownership interest in the Contract Assets and proceeds thereof against all other
persons, including, without limitation, the filing of financing statements,
amendments thereto and continuation statements, the execution of transfer
instruments and the making of notations on or taking possession of all records
or documents of title.  The Seller authorizes the Trust Depositor to file
financing statements describing the Contract Assets as collateral.  All
financing statements filed or to be filed against the Seller in favor of the
Trust Depositor or the Trust in connection herewith describing the Contract
Assets as collateral shall contain a statement to the following effect: “A
purchase of or security interest in any collateral described in this financing
statement, except as permitted in the Transfer and Sale Agreement or the Sale
and Servicing Agreement, will violate the rights of the Secured Party.”

 

Section 4.03.    Name Change or Relocation.  (a) During the term of this
Agreement, Seller shall not change its name, identity or structure or state of
incorporation without first giving at least 30 days’ prior written notice to
Trust Depositor and to the Trustees.

 

(b)        If any change in Seller’s name, identity or structure or other action
would make any financing statement or notice of ownership interest or lien filed
under this Agreement seriously misleading within the meaning of applicable
provisions of the UCC or any title statute, Seller, no later than five days
after the effective date of such change, shall file such amendments, if any, as
may be required to preserve and protect the Trust Depositor’s and the Trust’s
interests in the Contract Assets and proceeds thereof.  In addition, Seller
shall not change its state of incorporation unless it has first taken such
action as is advisable or necessary to preserve and protect the Trust
Depositor’s and the Trust’s interest in the Contract Assets.  Promptly after
taking any of the foregoing actions, Seller shall deliver to Trust Depositor and
the Trustees an opinion of counsel stating that, in the opinion of such counsel,
all financing statements or amendments necessary to preserve and protect the
interests of the Trust Depositor and the Trust in the Contract Assets have been
filed, and reciting the details of such filing.

 

- 8 -

--------------------------------------------------------------------------------



 

Section 4.04.    Costs and Expenses.  Seller agrees to pay all reasonable costs
and disbursements in connection with the perfection and the maintenance of
perfection, as against all third parties, of (i) Trust Depositor’s, the Trust’s
and the Indenture Trustee’s right, title and interest in and to the Contract
Assets (including, without limitation, the security interests in the Motorcycles
related thereto) and (ii) the security interests provided for in the Indenture.

 

Section 4.05     Sale Treatment.  Each of Seller and Trust Depositor shall treat
the transfer of Contract Assets to the Trust Depositor as a sale or capital
contribution for all purposes, although the Seller and the Trust Depositor
acknowledge that the consolidated financial statements of the Seller and the
Trust Depositor shall be prepared in accordance with generally accepted
accounting principles and, as a result of the consolidation required by
generally accepted accounting principles, the transfers will be reflected as a
financing by the Seller in its consolidated financial statements; provided,
however, that (i) appropriate notations shall be made in any such consolidated
financial statements (or in the accompanying notes) to indicate that the Trust
Depositor is a separate legal entity from the Seller and to indicate that the
Trust Depositor’s assets and credit are not available to satisfy the debts and
other obligations of the Seller, (ii) such assets shall also be listed
separately on any balance sheet of the Trust Depositor prepared on a stand alone
basis, and (iii) following the occurrence of any bankruptcy, insolvency or
similar event in respect of the Seller, the Contracts and Contract Assets
purportedly conveyed to the Trust Depositor hereunder would not constitute part
of the Seller’s estate in bankruptcy.

 

Section 4.06     Separateness from Trust Depositor.  The Seller agrees to take
or refrain from taking or engaging in with respect to the Trust Depositor each
of the actions or activities specified in the “substantive consolidation”
opinion of Foley & Lardner LLP (or in any related certificate of Seller)
delivered on the Closing Date, upon which the conclusions expressed therein are
based.

 

ARTICLE V

 

REMEDIES UPON MISREPRESENTATION

 

Section 5.01.    Repurchases of Contracts for Breach of Representations and
Warranties.

 

(a)        Seller hereby agrees, for the benefit of the Trust, the Indenture
Trustee and the Trust Depositor, that it shall repurchase a Contract (together
with all related Contract Assets), at its Repurchase Price, not later than two
Business Days prior to the first Distribution Date after the last day of the
calendar month in which the Seller becomes aware or receives written notice from
Trust Depositor, either of the Trustees or the Servicer of any breach of a
representation or warranty of Seller set forth in Article III of this Agreement
that materially adversely affects Trust Depositor’s or the Trust’s interest in
such Contract (without regard to the benefits of the Reserve Fund) and which
breach has not been cured; provided, however, that with respect to any Contract
described on the List of Contracts with respect to an incorrect unpaid Principal
Balance which Seller would otherwise be required to repurchase pursuant to this
Section 5.01(a) and Section 7.08 of the Sale and Servicing Agreement, Seller
may, in lieu of repurchasing such Contract, deposit in the Collection Account,
not later than one Business Day prior to such Distribution Date, cash in an
amount sufficient to cure any deficiency or discrepancy; and provided further
that with respect to a breach of a representation or warranty relating to the
Contracts in the aggregate and not to any particular Contract, Seller may select
Contracts (without adverse selection) to repurchase such that had such Contracts
not been reconveyed by Trust Depositor and included as part of the Trust Corpus
there would have been no breach of such representation or warranty; provided
further that the failure to maintain perfection of the security interest in the
Motorcycle securing a Contract in accordance with the

 

- 9 -

--------------------------------------------------------------------------------



 

Sale and Servicing Agreement shall be deemed to be a breach materially and
adversely affecting the Trust’s interest in the Contracts and in the related
Contract Assets.

 

(b)        If the Servicer determines in good faith that the representation and
warranty of the Seller as set forth in Section 3.02(i) herein may have been
violated with respect to one or more Contracts, and that amendment of the terms
of such Contract(s) could better ensure compliance with applicable laws and if
the Seller shall have notified the Servicer in writing of its intention to amend
the terms of such Contract(s) to ensure compliance with applicable laws upon
reacquisition pursuant to Section 7.08(b) of the Sale and Servicing Agreement
and this Agreement, the Servicer shall give prompt written notice of such
determination to the other parties. The Seller shall reacquire from the Trust
Depositor, in accordance with Section 7.08 of the Sale and Servicing Agreement,
a Contract at its Purchase Price (which shall be deposited into the Collection
Account), not later than two Business Days prior to the first Distribution Date
after the last day of the calendar month in which the Trust Depositor and the
Seller receive the written notice from the Servicer described above; provided,
however, that no Contract shall be reacquired pursuant to this
Section 5.01(b) if, after giving effect to such reacquisition, the aggregate
Principal Balance of the Contracts so reacquired, measured as of the Cutoff
Date, would exceed 10% of the Pool Balance as of the Cutoff Date.  For the
avoidance of doubt, this provision does not limit the obligation of the Seller
to repurchase any Contract for which there is a breach of a representation or
warranty of the Seller as set forth in Article III of this Agreement and there
shall be no limitation on the Principal Balance or the number of Contracts that
are required to be repurchased by the Seller in connection with a breach of a
representation or warranty of the Seller as set forth in Article III of this
Agreement.

 

(c)        Notwithstanding any other provision of this Agreement, the
obligations of Seller under this Section 5.01 and under Section 7.08 of the Sale
and Servicing Agreement shall not terminate upon a Servicing Transfer pursuant
to Article Eight of the Sale and Servicing Agreement.

 

ARTICLE VI

 

INDEMNITIES

 

Section 6.01.    Seller Indemnification.  Seller will defend and indemnify Trust
Depositor, the Trust, the Trustees, any agents of the Trustees and the
Noteholders against any and all costs, expenses, losses, damages, claims and
liabilities, joint or several, including reasonable fees and expenses of counsel
and expenses of litigation arising out of or resulting from (i) this Agreement
or the use, ownership or operation of any Motorcycle by Seller or the Servicer
or any Affiliate of either, (ii) any representation or warranty or covenant made
by Seller in this Agreement being untrue or incorrect (subject to the third
sentence of the preamble to Article III of this Agreement above), and (iii) any
untrue statement or alleged untrue statement of a material fact contained in the
Prospectus or in any amendment thereto or the omission or alleged omission to
state therein a material fact necessary to make the statements therein, in light
of the circumstances in which they were made, not misleading, in each case to
the extent, but only to the extent, that such untrue statement or alleged untrue
statement was made in conformity with information furnished to Trust Depositor
by Seller specifically for use therein.  Notwithstanding any other provision of
this Agreement, the obligation of Seller under this Section 6.01 shall not
terminate upon a Servicing Transfer pursuant to Article Eight of the Sale and
Servicing Agreement and shall survive any termination of that agreement or of
this Agreement.

 

- 10 -

--------------------------------------------------------------------------------



 

Section 6.02.              Liabilities to Obligors.  No obligation or liability
to any Obligor under any of the Contracts is intended to be assumed by the
Trustees, the Trust or the Noteholders under or as a result of this Agreement
and the transactions contemplated hereby.

 

Section 6.03.              Tax Indemnification.  Seller covenants and agrees to
pay, and to indemnify, defend and hold harmless the Trust Depositor, the Trust,
the Trustees or the Noteholders from, any taxes that may at any time be asserted
against any such Person as a result of or relating to the transactions
contemplated herein and in the other Transaction Documents, including any sales,
gross receipts, gross margin, general corporation, tangible personal
property, Illinois personal property replacement privilege or license taxes (but
not including any federal, state or other taxes arising out of the creation of
the Trust and the issuance of the Notes) and costs, expenses and reasonable
counsel fees in defending against the same, whether arising by reason of the
acts to be performed by Seller under this Agreement or the Servicer under the
Sale and Servicing Agreement or imposed against the Trust Depositor, the Trust,
a Noteholder or otherwise.  Notwithstanding any other provision of this
Agreement, the obligation of Seller under this Section 6.03 shall not terminate
upon a Servicing Transfer pursuant to Article Eight of the Sale and Servicing
Agreement and shall survive any termination of this Agreement.

 

Section 6.04.              Operation of Indemnities.  Indemnification under this
Article VI shall include, without limitation, reasonable fees and expenses of
counsel and expenses of litigation.  If Seller has made any indemnity payments
to Trust Depositor or either Trustee pursuant to this Article VI and Trust
Depositor or such Trustee thereafter collects any of such amounts from others,
Trust Depositor or the applicable Trustee shall repay such amounts collected to
Seller, except that any payments received by Trust Depositor or such Trustee
from an insurance provider as a result of the events under which the Seller’s
indemnity payments arose shall be repaid prior to any repayment of the Seller’s
indemnity payment.

 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.01.              Prohibited Transactions with Respect to the Trust. 
Seller shall not:

 

(a)                               Provide credit to any Noteholder for the
purpose of enabling such Noteholder to purchase Notes;

 

(b)                              Purchase any Notes in an agency or trustee
capacity; or

 

(c)                               Except in its capacity as Servicer as provided
in the Sale and Servicing Agreement, lend any money to the Trust.

 

Section 7.02.              Merger or Consolidation.  (a) Except as otherwise
provided in this Section 7.02, Seller will keep in full force and effect its
existence, rights and franchises as a Nevada corporation, and will obtain and
preserve its qualification to do business as a foreign corporation in each
jurisdiction in which such qualification is or shall be necessary to protect the
validity and enforceability of this Agreement and of any of the Contracts and to
perform its duties under this Agreement.

 

(b)                              Any person into which Seller may be merged or
consolidated, or any corporation  or other entity resulting from such merger or
consolidation to which Seller is a party, or any person succeeding to the
business of Seller, shall be the successor to Seller hereunder, without the
execution or

 

- 11 -

--------------------------------------------------------------------------------



 

filing of any paper or any further act on the part of any of the parties hereto,
anything herein to the contrary notwithstanding.

 

(c)                               Upon the merger or consolidation of the Seller
as described in this Section 7.02, the Seller shall provide the Rating Agencies
notice of such merger or consolidation within 30 days after completion of the
same.

 

Section 7.03.              Termination.  This Agreement shall terminate (after
distribution of any amounts due to Noteholders due pursuant to Section 7.05 of
the Sale and Servicing Agreement) on the Distribution Date on which the
aggregate Outstanding Amount of the Notes is reduced to zero; provided, that
Seller’s representations and warranties and indemnities by Seller shall survive
termination.

 

Section 7.04.              Assignment or Delegation by Seller.  Except as
specifically authorized hereunder, Seller may not convey and assign or delegate
any of its rights or obligations hereunder absent the prior written consent of
Trust Depositor and the Trustees, and any attempt to do so without such consent
shall be void.

 

Section 7.05.              Amendment.  (a) This Agreement may be amended from
time to time by Seller and Trust Depositor, with notice to the Rating Agencies,
but without the consent of the Trustees or any of the Noteholders to correct
manifest error, to cure any ambiguity, to correct or supplement any provisions
herein or therein which may be inconsistent with any other provisions herein,
therein or in the Prospectus, as the case may be, or to add any other provisions
with respect to matters or questions arising under this Agreement which shall
not be inconsistent with the provisions of this Agreement or the Prospectus;
provided, however, that such action shall not, as evidenced by an Opinion of
Counsel for Seller acceptable to the Indenture Trustee, adversely affect the
interests of any Noteholder.

 

(b)                              This Agreement may also be amended from time to
time by Seller and Trust Depositor, with the consent of the Required Holders,
for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of this Agreement or of modifying in any
manner the rights of the Indenture Trustee for the benefit of Noteholders;
provided, however, that no such amendment or waiver shall (i) reduce in any
manner the amount of, or accelerate or delay the timing of, collections of
payments on any Contracts or distributions that shall be required to be made on
any Note or (ii) reduce the aforesaid percentage of the Outstanding Amount of
the Notes, the Holders of which are required to consent to any such amendment or
waiver pursuant to this Agreement, without the consent of the Holders of all
Notes of the relevant Classes then outstanding.

 

(c)                               Promptly after the execution of any amendment
or consent pursuant to this Section 7.05, Trust Depositor shall furnish written
notification of the substance of such amendment and a copy of such amendment to
each Trustee and each Rating Agency.

 

(d)                              It shall not be necessary for the consent of
Noteholders under this Section 7.05 to approve the particular form of any
proposed amendment, but it shall be sufficient if such consent shall approve the
substance thereof.  The manner of obtaining such consents and of evidencing the
authorization of the execution thereof by Noteholders shall be subject to such
reasonable requirements as the Trustees may prescribe.

 

(e)                               Upon the execution of any amendment or consent
pursuant to this Section 7.05, this Agreement shall be modified in accordance
therewith, and such amendment or consent shall form a part of this Agreement for
all purposes.

 

- 12 -

--------------------------------------------------------------------------------



 

Section 7.06.              Notices.  All notices, demands, certificates,
requests and communications hereunder (“notices”) shall be in writing and shall
be effective (a) upon receipt when sent through the U.S. mail, registered or
certified mail, return receipt requested, postage prepaid, with such receipt to
be effective the date of delivery indicated on the return receipt, or (b) upon
receipt when sent through an overnight courier, or (c) on the date personally
delivered to an Authorized Officer of the party to which sent, or (d) on the
date transmitted by legible telecopier or electronic mail transmission with a
confirmation of receipt, in all cases addressed to the recipient at the address
for such recipient set forth in the Sale and Servicing Agreement.

 

Each party hereto may, by notice given in accordance herewith to each of the
other parties hereto, designate any further or different address to which
subsequent notices shall be sent.

 

All communications and notices pursuant hereto to Noteholders shall be in
writing and delivered or mailed at the address shown in the Note Register.

 

Section 7.07.              Merger and Integration.  Except as specifically
stated otherwise herein, this Agreement sets forth the entire understanding of
the parties relating to the subject matter hereof, and all prior understandings,
written or oral, are superseded by this Agreement.  This Agreement may not be
modified, amended, waived, or supplemented except as provided herein.

 

Section 7.08.              Headings.  The headings herein are for purposes of
reference only and shall not otherwise affect the meaning or interpretation of
any provision hereof.

 

Section 7.09.              Governing Law.  This Agreement shall be governed by,
and construed and enforced in accordance with, the internal laws of the State of
Illinois.

 

Section 7.10.              No Bankruptcy Petition. The Seller covenants and
agrees that, prior to the date that is one year and one day after the payment in
full of all amounts owing in respect of all outstanding Securities, as well as
any other amounts distributable or payable from the Trust Estate, together with
any other amounts owing in respect of obligations of the Trust Depositor, it
will not institute against, or solicit or join in or cooperate with or encourage
any Person to institute against, the Trust Depositor or the Trust, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceedings under the laws of the United States or any State of
the United States.  This Section 7.10 shall survive termination of this
Agreement.

 

[signature page follows]

 

- 13 -

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
written above.

 

 

 

HARLEY-DAVIDSON CUSTOMER FUNDING CORP.

 

 

 

 

 

 

 

By:

 

 

 

Printed Name: James Darrell Thomas

 

Title: Vice President, Treasurer and

 

Assistant Secretary

 

 

 

HARLEY-DAVIDSON CREDIT CORP.

 

 

 

 

 

 

 

By:

 

 

 

Printed Name: James Darrell Thomas

 

Title: Vice President, Treasurer and

 

Assistant Secretary

 

 

Signature Page to Transfer and Sale Agreement

 

--------------------------------------------------------------------------------



 

Exhibit A

Transfer and Sale

Agreement

 

 

FORM OF ASSIGNMENT

 

In accordance with the Transfer and Sale Agreement (the “Agreement”) dated as of
June 1, 2019 made by and between the undersigned, as seller thereunder
(“Seller”), and Harley-Davidson Customer Funding Corp., a Nevada corporation and
wholly-owned subsidiary of Seller (“Trust Depositor”), as purchaser thereunder,
the undersigned does hereby sell, transfer, convey and assign, set over and
otherwise convey to Trust Depositor (i) all the right, title and interest of
Seller in and to the Contracts listed on the List of Contracts delivered on the
Closing Date (including, without limitation, all security interests created
thereunder), (ii) all rights of the Seller to payments which are collected
pursuant to such Contracts after the Cutoff Date, including any liquidation
proceeds therefrom, (iii) all rights of Seller under any theft, physical damage,
credit life, disability or other individual insurance policy (and rights under a
“forced placed” policy, if any), any debt insurance policy or any debt
cancellation agreement relating to any such Contract, an Obligor or a Motorcycle
securing such Contract, (iv) all security interests in each such Motorcycle,
(v) all documents contained in the related Contract Files, (vi) all rights of
Seller in the Lockbox, Lockbox Account and related Lockbox Agreement to the
extent they relate to the Contracts (but excluding payments received on or
before the Cutoff Date), (vii) all rights of Seller to rebates of premiums and
other amounts relating to insurance policies, debt cancellation agreements,
extended service contracts or other repair and protection agreements and other
items financed under such Contracts and (viii) all proceeds and products of the
foregoing.

 

This Assignment is made pursuant to and in reliance upon the representation and
warranties on the part of the undersigned contained in Article III of the
Agreement and no others.

 

Capitalized terms used herein but not otherwise defined shall have the meanings
assigned to such terms in the Sale and Servicing Agreement dated as of June 1,
2019 made by and among the undersigned, as servicer, the Trust Depositor,
Harley-Davidson Motorcycle Trust 2019-A, as issuer, and The Bank of New York
Mellon Trust Company, N.A., as indenture trustee.

 

A-1

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Assignment to be duly
executed this [_____] day of June 2019.

 

 

HARLEY-DAVIDSON CREDIT CORP.

 

 

 

 

 

 

 

By:

 

 

 

Printed Name: James Darrell Thomas

 

Title: Vice President, Treasurer and

 

Assistant Secretary

 

A-2

--------------------------------------------------------------------------------



 

Exhibit B

Transfer and Sale

Agreement

 

FORM OF OFFICER’S CERTIFICATE

 

 

[Form of Closing Certificate of Servicer/Seller]

 

 

HARLEY-DAVIDSON CREDIT CORP.

 

 

Officer’s Certificate

 

The undersigned certifies that [s]he is [_____________] of Harley-Davidson
Credit Corp. (“Harley-Davidson Credit”), and that as such is duly authorized to
execute and deliver this certificate on behalf of Harley-Davidson Credit, as
Servicer, in connection with the Sale and Servicing Agreement (the “Sale and
Servicing Agreement”) dated as of June 1, 2019 (the “Effective Date”) by and
among Harley-Davidson Credit, as Servicer, Harley-Davidson Customer Funding
Corp. (“CFC”), The Bank of New York Mellon Trust Company, N.A., as Indenture
Trustee, and Harley-Davidson Motorcycle Trust 2019-A (“Trust”), and as Seller in
connection with the Transfer and Sale Agreement dated as of the Effective Date
(the “Transfer and Sale Agreement”) by and between Harley-Davidson Credit and
CFC (all capitalized terms used herein without definition having the respective
meanings set forth in the Sale and Servicing Agreement), and further certifies
as follows:

 

(1)                              Attached hereto as Exhibit I is a true and
correct copy of the Articles of Incorporation of Harley-Davidson Credit,
together with all amendments thereto as in effect on the date hereof.

 

(2)                              There has been no other amendment or other
document filed affecting the Articles of Incorporation of Harley-Davidson Credit
since August 9, 1999, and no such amendment has been authorized by the Board of
Directors or shareholders of Harley-Davidson Credit.

 

(3)                              Attached hereto as Exhibit II is a Certificate
of the Secretary of State of the State of Nevada dated as of a recent date,
stating that Harley-Davidson Credit is duly incorporated under the laws of the
State of Nevada and is in good standing.

 

(4)                              Attached hereto as Exhibit III is a true and
correct copy of the By-laws of Harley-Davidson Credit which were in full force
and effect as of August 9, 1999 and at all times subsequent thereto.

 

(5)                              Attached hereto as Exhibit IV is a true and
correct copy of resolutions adopted pursuant to a unanimous written consent of
the Board of Directors of Harley-Davidson Credit and relating to the
authorization, execution, delivery and performance of the Transfer and Sale
Agreement, the Sale and Servicing Agreement, the Underwriting Agreement and the
Administration Agreement.  Said resolutions have not been amended, modified,
annulled or revoked, and are on the date hereof in full force and effect and are
the only resolutions relating to these matters which have been adopted by the
Board of Directors.

 

B-1

--------------------------------------------------------------------------------



 

(6)                              No event with respect to Harley-Davidson Credit
has occurred and is continuing which would constitute an Event of Termination or
an event that, with notice or the passage of time, would constitute an Event of
Termination under the Sale and Servicing Agreement.  To the best of my knowledge
after reasonable investigation, there has been no material adverse change in the
condition, financial or otherwise, or the earnings, business affairs or business
prospects of Harley-Davidson Credit, whether or not arising in the ordinary
course of business, since the respective dates as of which information is given
in the Preliminary Prospectus (as defined in the Underwriting Agreement) or the
Prospectus and except as set forth therein.

 

(7)                              All federal, state and local taxes of
Harley-Davidson Credit due and owing as of the date hereof have been paid.

 

(8)                              All representations and warranties of
Harley-Davidson Credit contained in the Transfer and Sale Agreement, the Sale
and Servicing Agreement, the Underwriting Agreement and the Administration
Agreement (collectively, the “Program Agreements”) or in any document,
certificate or financial or other statement delivered in connection therewith
are true and correct as of the date hereof.

 

(9)                              There is no action, investigation or proceeding
pending or, to my knowledge, threatened against Harley-Davidson Credit before
any court, administrative agency or other tribunal (a) asserting the invalidity
of any Program Agreement to which Harley-Davidson Credit is a party; or
(b) which is likely materially and adversely to affect Harley-Davidson Credit’s
performance of its obligations under, or the validity or enforceability of, the
Program Agreements.

 

(10)                      No consent, approval, authorization or order of, and
no notice to or filing with, any governmental agency or body or state or federal
court is required to be obtained by Harley-Davidson Credit for Harley-Davidson
Credit’s consummation of the transactions contemplated by the Program
Agreements, except such as have been obtained or made and such as may be
required under the blue sky laws of any jurisdiction in connection with the
issuance and sale of the Notes or the issuance of the Certificate.

 

(11)                      Neither Harley-Davidson Credit’s transfer and
assignment of the Contract Assets to CFC, CFC’s concurrent transfer and
assignment of the Trust Corpus to the Trust, nor the concurrent pledge by the
Trust of the Collateral to the Indenture Trustee, nor the issuance and sale of
the Notes, the issuance of the Certificate or the entering into of the Program
Agreements, nor the consummation of any other of the transactions contemplated
therein, will violate or conflict with any agreement or instrument to which
Harley-Davidson Credit is a party or by which it is otherwise bound.

 

(12)                      In connection with the transfers of Contracts and
related assets contemplated in the Transfer and Sale Agreement,
(a) Harley-Davidson Credit has not made such transfer with actual intent to
hinder, delay or defraud any creditor of Harley-Davidson Credit, and
(b) Harley-Davidson Credit has not received less than a reasonably equivalent
value in exchange for such transfer, is not on the date hereof insolvent (nor
will Harley-Davidson Credit become insolvent as a result thereof), is not
engaged (or about to engage) in a business or transaction for which it has
unreasonably small capital, and does not intend to incur or believe it will
incur debts beyond its ability to pay when matured.

 

B-2

--------------------------------------------------------------------------------



 

(13)                      The sole shareholder of Harley-Davidson Credit is
Harley-Davidson Financial Services, Inc., a Delaware corporation, which has its
chief executive office and only office in Chicago, Illinois, and has no other
offices in any other state.

 

(14)                      Each of the agreements and conditions of
Harley-Davidson Credit to be performed or satisfied on or before the Closing
Date under the Program Agreements has been performed or satisfied in all
material respects.

 

(15)                      Each Contract being transferred pursuant to the
Transfer and Sale Agreement is evidenced by a written agreement providing for a
repayment obligation as well as a security interest in the related Motorcycle
securing such obligation.

 

(16)                      Harley-Davidson Credit has not authorized the filing
of any UCC financing statements listing the Contract Assets as collateral other
than financing statements relating to the transactions contemplated in the
Transfer and Sale Agreement.

 

*   *   *   *   *   *

 

B-3

--------------------------------------------------------------------------------



 

In Witness Whereof, I have affixed my signature hereto this ___ day of
June 2019.

 

 

 

By:

 

 

Printed Name: James Darrell Thomas

 

Title: Vice President, Treasurer and

 

Assistant Secretary

 

--------------------------------------------------------------------------------